Filed 8/21/14 P. v. Amador CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B253417

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA066607)
         v.

GILDARDO AMADOR,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Martin
Herscovitz, Judge. Affirmed.
         Jamie Lee Moore, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       Gildardo Amador was convicted after a court trial of 11 counts of second degree
robbery, with findings he personally used a firearm (Pen. Code, § 12022.53, subd. (b)).
The convictions stemmed from robberies of liquor, tobacco, and mobile phone stores in
the San Fernando Valley between October, 2012, and February, 2011. The trial court
sentenced defendant to 28 years in prison.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to independently review the record. On June 10, 2014, we advised
defendant he had 30 days within which to personally submit any contentions or issues he
wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED


                                                 MILLER, J.*
We concur:


       ROTHSCHILD, P. J.


       CHANEY, J.




        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                             2